Title: From Thomas Jefferson to Edmond Charles Genet, 29 June 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia June 29. 1793.

The persons who reclaimed the Ship William, as taken within the limits of the protection of the united States, having thought proper to carry their claim first into the Courts of Admiralty, there was no power in this Country which could take the vessel out of the custody of that Court, till it should decide itself whether it had jurisdiction or not of the cause; having now decided that it has not jurisdiction, the same Complaint is lodged with the Executive.

I have the honor to enclose you the testimony whereon the Complaint is founded. Should this satisfy you that it is just, you will be so good as to give orders to the Consul of France at this port to take the vessel into his Custody and deliver her to the owners. Should it be overweighed in your judgment by any contradictory evidence, which you have, or may acquire, I will ask the favor of a communication of that evidence, and that the Consul retain the Vessel in his custody until the Executive of the united States consider and decide finally on the Subject. I have the honor to be with much respect Sir, Your most obedient and most humble servant

Th: Jefferson

